       Case 2:20-cv-00210-TOR           ECF No. 3   filed 06/08/20   PageID.85 Page 1 of 13



1     Sydney Phillips                                     HONORABLE THOMAS O. RICE
      WSBA # 54295
2     c/o Freedom Foundation
      PO Box 552
      Olympia, WA, 98507
3     SPhillips@freedomfoundation.com
      360-956-3482
4

5

6

7
8                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WASHINGTON
9
     SLIDEWATERS, LLC,                        No. 2:20-cv-00210
10
                           Plaintiff,          MOTION FOR TEMPORARY
11                                             RESTRAINING ORDER
      v.
12                               06/08/2020
     WASHINGTON DEPARTMENT Without Oral Argument
13   OF LABOR AND INDUSTRIES,
     and GOVERNOR JAY INSLEE, in
14   his official capacity,

15                         Defendants.

16
17

18

19
20

21

22
23

24
     PLAINTIFF’S MOTION FOR TEMPORARY
     RESTRAINING ORDER                                                     P.O. Box 552, Olympia, WA 98507
                                               i                           P: 360.956.3482 | F: 360.352.1874
     NO. 2:20-cv-00210
          Case 2:20-cv-00210-TOR       ECF No. 3   filed 06/08/20   PageID.86 Page 2 of 13



1                      I. INTRODUCTION AND REQUESTED RELIEF
2             Slidewaters LLC (“Slidewaters”), by and through their counsel, move this
3    Court for an Order temporarily restraining and enjoining the Washington State
4    Department of Labor and Industries (“LNI”), an agency of the State of Washington,
5    and Governor Jay Inslee (“Governor Inslee”), in his official capacity (collectively
6    the “Defendants”), from applying and enforcing WAC 296-800-14035. Immediate
7    and irreparable injury is both occurring and will continue against Slidewaters, as the
8    Defendants seek to prohibit and fine Slidewaters for exercising their fundamental
9    rights resulting in irreparable harm to their business activities.
10            Regrettably, COVID-19 has taken the lives of 1,135 Washington citizens, of
11   a population of approximately 7.17 million citizens of Washington or 0.015% of
12   Washington’s population.1 In response to this, Governor Jay Inslee has instituted
13   unprecedented and draconian measures to compel citizens to stay in their homes,
14   close businesses, and prevent businesses from operating in any capacity. Extending
15   this power, LNI has passed a new section of the administrative code allowing it to
16   penalize non-conforming businesses up to Ten Thousand Dollars ($10,000.00). This
17   power is purportedly based upon the legislature’s delegation of police powers to the
18   Washington State Governor, and LNI’s ability to make rules based thereon.
19            However, the Governor’s actions are illegal and unenforceable, as are LNI’s.
20   The legislature has not delegated the authority to either the Governor of Washington
21   or LNI to issue a state of emergency, or any of the rules that have followed the
22
23   1
      doh.wa.gov/Emergencies/NovelCoronavirusOutbreak2020COVID19/DataDashbo
     ard (last viewed, June 4, 2020 at 1;26 PM PST).
24
         PLAINTIFF’S MOTION FOR TEMPORARY
                                                                          P.O. Box 552, Olympia, WA 98507
         RESTRAINING ORDER                    1                           P: 360.956.3482 | F: 360.352.1874
         NO. 2:20-cv-00210
       Case 2:20-cv-00210-TOR       ECF No. 3   filed 06/08/20   PageID.87 Page 3 of 13



1    Governor’s proclamations. Plaintiff, Slidewaters, seek a Temporary Restraining
2    Order (“TRO”) enjoining LNI from enforcing WAC 296-800-14035. They meet the
3    requirements of obtaining a TRO, and this Court should grant it.
4                               II. STATEMENT OF FACTS

5       Plaintiff Slidewaters is a family owned water park in Lake Chelan in operation

6    since 1983. ECF No. 1-4 at 2. Burke and Robert Bordner have owned and run

7    Slidewaters since purchasing it in 2008. Id. Slidewaters employs nearly 150 seasonal

8    employees every year, with ninety-five percent (95%) of these employees being

9    between the ages of 14 and 25. Id. Slidewaters also employs year-round staff. Id.

10   Slidewaters has a 100-day “season” each year, between Memorial Day and Labor

11   Day. Id. at 3. This 100-day season is when Slidewaters makes nearly all of the

12   income that sustains its business throughout the entire year. Id. These 100 days are

13   critical for Slidewaters’ survival.

14      On January 21, 2020, the first case of COVID-19 was confirmed in Washington

15   State by the Washington State Department of Health. Id. On February 29, 2020,

16   Governor Inslee proclaimed a State of Emergency for all counties in Washington

17   (hereinafter, “Proclamation 20.05”). Id, see also Exhibit A to ECF No. 1-4

18   (hereinafter, “Ex. A.”). Governor Inslee issued the Proclamation pursuant to

19   Chapters 38.08, 38.52, and 43.06, RCW. Id., see also Ex. A. Governor Inslee

20   proclaimed that COVID-19 is a “public disaster.” Id. at 4, see also Ex. A. Governor

21   Inslee proclaimed that the Washington State Comprehensive Emergency

22   Management Plan be implemented. Id., see also Ex. A. Governor Inslee additionally

23   proclaimed that State agencies and departments are directed to utilize state resources

24
      PLAINTIFF’S MOTION FOR TEMPORARY
                                                                       P.O. Box 552, Olympia, WA 98507
      RESTRAINING ORDER                     2                          P: 360.956.3482 | F: 360.352.1874
      NO. 2:20-cv-00210
          Case 2:20-cv-00210-TOR        ECF No. 3       filed 06/08/20   PageID.88 Page 4 of 13



1    and do everything reasonably possible to assist affected counties to respond to and
2    recover from COVID-19. Id., see also Ex. A.
3             On May 26, 2020, LNI filed an Emergency Rule with the State of Washington
4    Office of Code Reviser. Id., see also Ex. C. WAC 296-800-14035, “COVID-19
5    Prohibited Business Activities and Conditions for Operations,” became immediately
6    effective under the Safety and Health Core Rules. Id., see also Ex. D. This
7    emergency rule prohibits employers from allowing employees to perform work
8    where a business activity is prohibited by an “emergency proclamation.” See Ex. D.
9    LNI posted a notice stating that “[i]f employers are found to be defying the
10   Governor’s order, they’ll be informed and directed to close or adjust operations
11   immediately. If they do not, they’ll face a workplace safety citation that could carry
12   a fine of nearly $10,000 or more.”2 LNI cited Proclamation 20.05, along with RCW
13   49.17.010, 49.17.040, 49.17.050, and 49.17.060, as the bases for LNI’s rule-making
14   authority to issue this emergency rule. See Ex. C.
15            On May 27, 2020 Inslee announced the expansion of “Safe Start –
16   Washington’s Phased Reopening Plan,” as Proclamation 20.05 was set to expire on
17   May 31, 2020. Governor Inslee, directly following the expiration of Proclamation
18   20.05, issued a new proclamation (hereinafter, “Proclamation 20-25.4”)
19   (Proclamations 20-05 and 20-25.4 are hereinafter collectively referred to as the
20   “Proclamations”), on June 1, 2020. ECF No. 1-4 at 5-6, see also Ex. E. In
21
     2
         L&I News: Businesses ignoring pandemic closure orders can be cited and fined
22
     under       emergency      rules       filed   today,    (05/26/2020     02:42         PM          PDT)
23
     https://content.govdelivery.com/accounts/WADLI/bulletins/28d7e64.
24
         PLAINTIFF’S MOTION FOR TEMPORARY
                                                                               P.O. Box 552, Olympia, WA 98507
         RESTRAINING ORDER                          3                          P: 360.956.3482 | F: 360.352.1874
         NO. 2:20-cv-00210
          Case 2:20-cv-00210-TOR       ECF No. 3   filed 06/08/20   PageID.89 Page 5 of 13



1    Proclamation 20-25.4, Inslee “continued” a State of Emergency for Washington
2    State. See Ex. E. Proclamation 20-25.4 continues to utilize a four-phase plan for
3    opening the State of Washington. The four-phase plan claims to be a “data-driven
4    approach to reopen Washington and modify physical distancing measures while
5    minimizing the health impacts of COVID-19.”
6             Chelan County (where Slidewaters is located), is still in phase one of the
7    governor’s four-phase plan, as of the filing of the complaint and this motion for
8    TRO.3 Each county must, in accordance with the governor’s plan, independently
9    demonstrate that they meet a number of narrow and specific criteria to move into a
10   new phase. Following the four-phase plan, Slidewaters, eligible to open in phase
11   three, will likely be unable to open for the entirety of the 2020 season, destroying its
12   anticipated revenues for the year. Slidewaters has lost 17 days of its open season and
13   taken on additional debts to assist their business in sustaining itself during this
14   prohibition. Slidewaters additionally runs the risk of being faced with an arbitrary
15   and draconian fine of Ten Thousand Dollars ($10,000.00), should they choose to
16   defy the Governor’s Proclamations. There is no opportunity for Slidewaters to
17   accurately or adequately recover any of the money or business it has lost so far, or
18   pay to the debts it has already incurred. If it is forced to declare bankruptcy, it does
19   not know if it can ever reopen.
                           III. STATEMENT OF THE ISSUE
20
              Should this Court enter a TRO, enjoining Governor Inslee and LNI from
21
     prohibiting business activities and fining businesses for performing business
22
23   3
      https://coronavirus.wa.gov/what-you-need-know/covid-19-risk-assessment-
     dashboard (last viewed June 4, 2020 1:36 PM PST).
24
         PLAINTIFF’S MOTION FOR TEMPORARY
                                                                          P.O. Box 552, Olympia, WA 98507
         RESTRAINING ORDER                    4                           P: 360.956.3482 | F: 360.352.1874
         NO. 2:20-cv-00210
       Case 2:20-cv-00210-TOR       ECF No. 3      filed 06/08/20   PageID.90 Page 6 of 13



1    activities in Washington state, in violation of their respective authorities under
2    Washington State law and the United States Constitution?
3                                        IV.   ARGUMENT
           A. Standard for Relief
4
            “The underlying purpose of a TRO is to preserve the status quo and prevent
5
     irreparable harm before a preliminary injunction hearing is held.” Hawai’I v. Trump,
6
     241 F.Supp. 3d 1119, 1133 (D. Haw. 2017). The analysis to granting a TRO or a
7
     preliminary injunction is “substantially identical” aside from the notice component.
8
     Stuhlbarg Int’l Sales Co., Inc. v. John D. Bruch & Co., 240 F.3d 832, 839 n.7 (9th
9
     Cir. 2001). To be granted a TRO or preliminary injunction the Plaintiff must
10
     demonstrate: (1) likelihood of success on the merits, (2) a likelihood of irreparable
11
     injury in the absence of preliminary relief, (3) that a balancing of the hardships
12
     weighs in Plaintiff’s favor, and (4) that a preliminary injunction will advance the
13
     public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The
14
     Ninth Circuit uses a “sliding scale” allowing for an injunction to be issued even if
15
     there are serious questions as to the merits, as long as the balance of hardships tips
16
     sharply in the Plaintiff’s favor and the other two factors are present. All for the Wild
17
     Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). Plaintiff clearly and
18
     unequivocally meets the TRO standard.
19         B. The Equities Tip Sharply in Slidewaters’ Favor
20      The balance of equities severely impacts the extent to which Slidewaters must

21   establish the odds of prevailing on the merits. Id. at 1135. Should the equities tip

22   sharply toward Slidewaters, the Court should issue an injunction if Slidewaters

23   establishes “serious questions going to the merits.” Id. The Court should find the

24
      PLAINTIFF’S MOTION FOR TEMPORARY
                                                                          P.O. Box 552, Olympia, WA 98507
      RESTRAINING ORDER                        5                          P: 360.956.3482 | F: 360.352.1874
      NO. 2:20-cv-00210
       Case 2:20-cv-00210-TOR       ECF No. 3    filed 06/08/20   PageID.91 Page 7 of 13



1    balance of equities tip sharply in Slidewaters’ favor.
2       The number one factor which implicates the equities in Slidewaters’ favor is the
3    ability for Slidewaters to open implementing and enforcing its “Clean & Safe” plan.
4    Slidewaters through its Clean & Safe plan rule out any sick individuals before they
5    enter the park, maintain social distancing, and provide additional sanitation
6    throughout the park. This plan is more than grocery stores and restaurants do in
7    Phases One and Two at the moment. There is no additional harm to the government
8    as LNI will still be able to enforce its normal health and safety rules, and the citizens
9    of Washington will be able to act as they do in grocery stores, daycares, restaurants,
10   and other businesses throughout Washington.
11         Slidewaters has no manner to recover the costs which are being lost due to
12   Inslee’s proclamation and LNI’s rule. Should Slidewaters be prevented from
13   obtaining a TRO or injunction and be prevented from opening for much longer there
14   may be no opportunity for the business to revive itself. LNI and Governor Inslee
15   would not be harmed if Slidewaters is granted a TRO or injunction, and is able to
16   practice the measures set forth in the Clean & Safe plan. As each county moves into
17   new phases it becomes clearer that while life may not be exactly as it once was, we
18   also need not quit the things once enjoyed all together. The inequity of allowing
19   people to participate in life while abiding by certain health measures, while
20   completely prohibiting other activities which are equally able to follow the
21   recommended health measures cannot be reconciled.
22         C. Plaintiff Demonstrates Serious Questions Going to the Merits, Even
              Demonstrating A Likelihood of Success Due to The Defendants’
23            Violations of Their Fundamental Rights

24
      PLAINTIFF’S MOTION FOR TEMPORARY
                                                                         P.O. Box 552, Olympia, WA 98507
      RESTRAINING ORDER                      6                           P: 360.956.3482 | F: 360.352.1874
      NO. 2:20-cv-00210
       Case 2:20-cv-00210-TOR       ECF No. 3   filed 06/08/20   PageID.92 Page 8 of 13



1          Plaintiff shows serious questions going to the merits and is likely to prevail
2    on the merits as Defendants are violating their fundamental rights without authority.
3    The State and LNI substantially interfere with the Plaintiff’s fundamental rights by
4    prohibiting and fining businesses for business activity, specifically the fundamental
5    rights to a common calling and to the use and disposition of property. Proclamations
6    20-05, 20-25.4 and WAC 296-800-14035 are all unauthorized efforts by the state to
7    regulate fundamental rights. The authority for the Proclamations and subsequent
8    WAC does not exist and as such present serious questions going to the merits and
9    present a likelihood of success.
10         The Governor has unlawfully issued a State of Emergency for the State of
11   Washington prohibiting businesses like Slidewaters from operating in any capacity.
12   Governor Inslee’s authority to issue a state of emergency rests in RCW 43.06.010,
13   which only permits a state of emergency where there is a finding of public disorder,
14   disaster, energy emergency, or riot. COVID-19 is a pandemic which does not meet
15   any of the four permissible events for the Governor of Washington to issue a state
16   of emergency. WAC 296-800-14035, a rule promulgated by LNI on an emergency
17   basis from Governor Inslee’s Proclamations, additionally prohibits and threatens the
18   imposition and enforcement of a $10,000 fine for violation of Governor’s Inslee’s
19   Proclamation. RCW 49.17.040 requires that LNI conform its rule-making to the
20   guidelines of the Administrative Procedure Act, see Chapter 34.05 RCW, which
21   presumes that an agency’s rule-making authority is found in “implementing
22   statutes.” RCW 43.22.051 limits LNI’s rule-making authority by prohibiting LNI
23   from justifying a rule based solely upon the intent or purpose section of the statute
24
      PLAINTIFF’S MOTION FOR TEMPORARY
                                                                       P.O. Box 552, Olympia, WA 98507
      RESTRAINING ORDER                    7                           P: 360.956.3482 | F: 360.352.1874
      NO. 2:20-cv-00210
       Case 2:20-cv-00210-TOR       ECF No. 3    filed 06/08/20   PageID.93 Page 9 of 13



1    creating LNI, or upon an enabling provision in any other statute. LNI specifically
2    stated that WAC 296-800-14035 is essentially “ensuring compliance with the
3    [Governor’s] Proclamation.” See Ex. C. LNI has rule making authority pursuant to
4    Chapter 49.17 RCW, but does not possess authority to issue a rule pursuant to a
5    proclamation by a governor. Governor Inslee does not possess the authority to issue
6    Proclamations based on COVID-19, and LNI does not have rule-making authority
7    pursuant to a governor’s proclamation, as such both present serious questions on the
8    merits and demonstrate the likelihood of success by the Plaintiffs.
9          Further, the Chelan County Health Officials are the proper officials to address
10   health concerns pursuant to Chapter 70.26 RCW. The Washington State Legislature
11   has granted authority to “local health officers” at a county level to enforce all public
12   health statutes, rules, regulations and ordinances, pursuant to RCW 70.05.070. The
13   powers of local health officers are not to be usurped by the Secretary of Health at
14   the state level “unless the local health office fails or is unable to do so, or when in
15   an emergency the safety of the public health demands it, or by agreement with the
16   local health officer or local board of health.” RCW 43.70.130(7). Issuing health
17   directives, and guidance to citizens of Washington following a pandemic is authority
18   which is left to counties in Washington. 5.24 Governor Inslee, nor the Washington
19   Secretary of Health, have been granted the authority by the Washington state
20   legislature to issue proclamations, orders, or rules related to health concerns in the
21   state of Washington.
            D. Plaintiff Will Suffer Irreparable Injury Without the TRO
22
        In addition to demonstrating the tipping of equities and serious questions going
23

24
      PLAINTIFF’S MOTION FOR TEMPORARY
                                                                        P.O. Box 552, Olympia, WA 98507
      RESTRAINING ORDER                     8                           P: 360.956.3482 | F: 360.352.1874
      NO. 2:20-cv-00210
      Case 2:20-cv-00210-TOR       ECF No. 3    filed 06/08/20   PageID.94 Page 10 of 13



1    to the merits, Plaintiff will suffer irreparable harm unless they receive the requested
2    injunctive relief. As noted supra, Slidewaters cannot open based on the Governor’s
3    Proclamations and LNI’s rule. Slidewaters is losing revenue every single day that it
4    does not open, and is unable to pursue its fundamental rights—despite being able to
5    do so in a manner still respecting the health and welfare of its patrons. ECF No. 1-4
6    at 7. Slidewaters relies upon the income it makes during the 100-day summer season
7    to remain in business for the entire year. Without any income for the 100-day season
8    Slidewaters will likely lose its business, or be forced to take on enormous debts to
9    sustain its business. Slidewaters is now in active competition with out-of-state water
10   parks that are open such as Silverwood in Athol, Idaho. Id. Slidewaters is seeing
11   employees who rely on the seasonal income they make at Slidewaters seek
12   employment elsewhere. Id. Plaintiffs find themselves in an unsustainable position
13   with an unconstitutional choice: (i) continue to allow their business to die in front of
14   them, in violation of their fundamental rights, potentially resulting in bankruptcy, or
15   (ii) open, exercise their fundamental rights, and be fined by LNI pursuant to WAC
16   296-800-14035 with the potential of being unable to pay the fine and once again
17   potentially resulting in bankruptcy. In all scenarios, Slidewaters loses, and LNI and
18   Governor Inslee will have interfered with its fundamental rights, resulting in
19   irreparable injury.
               E. A TRO Advances The Public Interest
20
           In this case, the public interest supports preliminary injunctive relief. There is
21
     no need for this to be seen as an either-or choice between Governor Inslee, LNI and
22
     Slidewaters. The citizens of Washington have demonstrated that they are able to
23

24
      PLAINTIFF’S MOTION FOR TEMPORARY
                                                                        P.O. Box 552, Olympia, WA 98507
      RESTRAINING ORDER                     9                           P: 360.956.3482 | F: 360.352.1874
      NO. 2:20-cv-00210
      Case 2:20-cv-00210-TOR       ECF No. 3     filed 06/08/20   PageID.95 Page 11 of 13



1    lawfully respect the health and welfare of individuals in the State, while still
2    pursuing activities such as grocery shopping, eating at a restaurant, attending church,
3    and protesting. Similar to all of the other businesses which have been able to open
4    so far, Slidewaters is prepared to protect the health, safety and welfare of its staff
5    and guests. Slidewaters is not new to maintaining safety and sanitation at the park,
6    and is prepared to have all guests and staff participate in their own personal health
7    and safety.
                                         V. CONCLUSION
8
           Slidewaters has demonstrated all necessary elements of a temporary
9
     restraining order and one should be granted immediately. Slidewaters demonstrates
10
     a clear tipping of equities in its favor, and serious questions going to the merits –
11
     even going as far as demonstrating a likelihood of success. To allow Governor Inslee
12
     to declare a State of Emergency prohibiting the exercise of fundamental rights
13
     without the authority to do so having been granted by the Washington State
14
     legislature, and to allow LNI to issue an emergency rule enforcing the State of
15
     Emergency and any following Proclamations by the governor, without being granted
16
     that rule making authority by the Washington State Legislature. There is little doubt
17
     that Slidewaters’ fundamental rights are being irreparably injured by Governor
18
     Inslee and LNI, and will result in further loss of business, revenue, and the ability to
19
     ever exercise those rights if Governor Inslee and LNI are not enjoined from
20
     enforcement of WAC 296-800-14035 and Proclamations 20-05 and 20-25.4. The
21
     issuance of a TRO is in the public’s interest.
22
23

24
      PLAINTIFF’S MOTION FOR TEMPORARY
                                                                        P.O. Box 552, Olympia, WA 98507
      RESTRAINING ORDER                     10                          P: 360.956.3482 | F: 360.352.1874
      NO. 2:20-cv-00210
      Case 2:20-cv-00210-TOR       ECF No. 3      filed 06/08/20   PageID.96 Page 12 of 13



     DATED this 8th day of June, 2020.
1
      By: ___________________________
2
          Sydney Phillips, WSBA # 54295
          Robert A. Bouvatte, Jr., WSBA # 50220
3
          c/o Freedom Foundation
          P.O. Box 552 Olympia, WA 98507
4         p. 360.956.3482 f. 360.352.1874
          sphillips@freedomfoundation.com
5         rbouvatte@freedomfoundation.com
6

7
8

9

10
11

12

13
14

15

16
17

18

19
20

21

22
23

24
     PLAINTIFF’S MOTION FOR TEMPORARY
                                                                         P.O. Box 552, Olympia, WA 98507
     RESTRAINING ORDER                       11                          P: 360.956.3482 | F: 360.352.1874
     NO. 2:20-cv-00210
       Case 2:20-cv-00210-TOR           ECF No. 3       filed 06/08/20    PageID.97 Page 13 of 13



1                                     CERTIFICATE OF SERVICE

2           I hereby certify that on June 8, 2020, I electronically filed the foregoing with the Clerk

3    of the Court using the CM/ECF system, which will send notification of such filing to all

4    counsel/parties of record. I hereby certify that no other parties are to receive notice.

5
     Dated: June 8, 2020
6

7                                                   By: ________________________
                                                       Sydney Phillips, WSBA # 54295
8                                                      c/o Freedom Foundation
                                                       P.O. Box 552 Olympia, WA 98507
9                                                      p. 360.956.3482 f. 360.352.1874
                                                       sphillips@freedomfoundation.com
10
11

12

13
14

15

16
17

18

19
20

21

22
23

24
      PLAINTIFF’S MOTION FOR TEMPORARY
                                                                                   P.O. Box 552, Olympia, WA 98507
      RESTRAINING ORDER                            12                              P: 360.956.3482 | F: 360.352.1874
      NO. 2:20-cv-00210
